Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 1 of 22
Filing Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 2 of 22
       # 114253716   E-Filed 10/01/2020 11:07:52 AM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                            IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Lasandra R. Johnson
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Carey International, Inc., Embarque Miami, Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☒ $30,001- $50,000
        ☐ $50,001- $75,000
        ☐ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 3 of 22




   CIRCUIT CIVIL

   ☐ Condominium
   ☐ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☒ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☒ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 4 of 22



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☒ Nonmonetary declaratory or injunctive relief;
           ☒ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             2

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Lawrence J. McGuinness                   Fla. Bar # 814611
                  Attorney or party                                      (Bar # if attorney)

  Lawrence J. McGuinness                                   10/01/2020
   (type or print name)                            Date




                                                   -3-
Filing Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 5 of 22
       # 114253716   E-Filed 10/01/2020 11:07:52 AM


                                                        IN THE CIRCUIT COURT OF THE 11TH
                                                        JUDICIAL CIRCUIT IN & FOR MIAMI-DADE
                                                        COUNTY, FLORIDA

                                                        GENERAL JURISDICTION DIVISION

        LASANDRA R. JOHNSON,       :                   CASE NO.
                                   :
              Plaintiff,           :
                                   :
        vs.                        :
                                   :
        CAREY INTERNATIONAL, INC., :
        and EMBARQUE MIAMI, INC.,  :                    DISABILITY DISCRIMINATION COMPLAINT
        MIAMI, INC.,               :
                                   :
              Defendants.          :
                                   /

                Plaintiff, LASANDRA R. JOHNSON, by and through her undersigned counsel, sues

        Defendants Carey International, Inc. and Embarque Miami, Inc. for violations of Chapter 760, Fla.

        Stat. (the “Act”), and Chapter 11A of the Miami-Dade County Code (the “MDCC”) for disability

        discrimination, and states as follows:

                                          A. GENERAL ALLEGATIONS

                1.      Pursuant to Chapter 760, Fla. Stat. (the "Act") and Chapter 11A, Miami-Dade

        County Code (“MDCC”), Plaintiff brings this discrimination action against Defendants requesting

        damages and equitable relief within the jurisdictional limitations of this Court that is in excess of

        $30,000.00 but is less than $75,000.00 for all relief and/or damages available to Plaintiff for Counts

        I & II. As such, Plaintiff’s claim for damages/relief exceeds $30,000.00, exclusive of interest, fees

        and costs but is less than $75,000.00 including interest, fees & costs.




                                                           1
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 6 of 22




                             B. PLAINTIFF's DISABILITY & HER WORK

           2.      On or about 1/25/20, Plaintiff was hired by Defendants as a Driver. Plaintiff was

   and is a qualified disabled individual who has been diagnosed with permanent disability from an

   arm amputation (hereinafter the “Disability”).

           3.      Defendants were Plaintiff’s “employer” and/or “joint-employer” as that term is

   defined by the Florida Civil Rights Act, the Act and MDCC based on their control over the terms

   and conditions of Plaintiff’s work and the very act of treating Plaintiff in a discriminatory manner

   because of her disability and/or perceived disability. During the time that Plaintiff worked for

   Defendants, Defendants shared the same “core competencies” and had a “centralized operation

   platform” that included common employees/agents like the VP that discriminated against Plaintiff

   as explained below.

           4.      Despite the Disability, Plaintiff was and is qualified to work and act as a Driver and

   has done so without incident for many years.

           5.      Despite Plaintiff’s qualifications and her driving record showing no incidents caused

   by her Disability, Rae Fawcett, Sr. VP of Human Capital for Defendant Carey International, Inc.

   told Plaintiff that she could not work for Defendants as Driver because she was “a risk” to

   Defendants’ passengers and Defendants’ other employees/agents due to Plaintiff’s disability and/or

   perceived disability.

           6.      This faulty and discriminatory “too risky” conclusion was reached by Defendant

   Carey International, Inc. without conducting any medical and/or scientific testing of Plaintiff or



                                                     2
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 7 of 22




   evaluation of her prior work and driving history but rather on a perception (by an unqualified

   person) that she “only has one arm” and therefore must be a dangerous driver. As such, Defendants’

   subjective perception of inability rather than conducting an objective safety test resulted in an

   immediate and discriminatory disqualification of Plaintiff based on a wrong perception of ability to

   perform her job of Driver.

           7. Based on the above, Defendants treated Plaintiff in a discriminatory fashion because of

   the Disability (actual and/or perceived).

           8.      Based on ¶¶ 1 through 7 above, Plaintiff is a qualified individual with a disability

   and/or otherwise a covered "employee" as defined by the Act and MDCC.

           9.      Alternatively to ¶8, based on Defendants' actions, Defendants perceived and treated

   Plaintiff as a person with a disability.

           10.     As provided above, despite Plaintiff's Disability, she could and can perform the

   essential functions of her job of Driver.

                                  C. ADMINISTRATIVE COMPLIANCE

           11.     Plaintiff timely filed a Charge of Discrimination against Defendants with the FCHR/

   EEOC/MDCC for disability discrimination.

           12.     Based on its investigation of the allegations of discrimination, the FCHR conducted

   a thorough investigation of the matter, including submittals by both Plaintiff and Defendants, and

   determined that Plaintiff was in fact discriminated against by Defendants because of the Disability.

   See attached Exhibit 1.




                                                    3
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 8 of 22




           13.    More than 180 days has elapsed since Plaintiff filed her Charge of Discrimination.

           14.    All conditions precedent to the institution of this action have occurred or have been

   waived, including but not limited to any administrative and/or notice requirements.

           15.    Plaintiff has retained the undersigned counsel and is obligated to pay said counsel a

   reasonable fee for services rendered herein. Said attorneys' fees and costs are payable pursuant to

   the Act and the MDCC.

                                 COUNT I - VIOLATION OF THE ACT
                                    AGAINST DEFENDANTS

           16.    Plaintiff realleges and reavers ¶¶ 1 through 15 as if fully set forth herein.

           17.    Plaintiff, as a result of her Disability, is a qualified individual with a disability under

   the Act and was qualified to work as a Driver for Defendants.

           18.    Defendants violated the Act by its actions as alleged above.

           19.    The disparate treatment to which Plaintiff was subjected by Defendants was based

   upon her Disability and/or perceived Disability and deprived Plaintiff of her statutory rights under

   the Act which damaged Plaintiff.

           20.    Plaintiff, by being subjected to the discriminatory acts by Defendants' agents and

   ignored by Defendants, was affected in a "term, condition or privilege" of employment by the Act in

   that;

           a.     her physical and psychological well-being was affected;

           b.     she was economically damaged; and

           c.     the work place became hostile.




                                                      4
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 9 of 22




          WHEREFORE, Plaintiff prays that this court will:

          a.       Issue a declaratory judgment that Defendants' practices toward Plaintiff are
                   violative of her rights under the Act;

          b.       Grant Plaintiff judgment for damages as envisioned by the Act and as limited
                   as stated above to less than $75,000.00 for all relief under Counts I and/or II;

          c.       Reinstate Plaintiff to her former position with all lost pay and benefits and
                   restore her with credits for all other employee benefits she would have
                   received but for Defendants' discrimination; and

          d.       Grant Plaintiff her costs and a reasonable award of attorneys' fees pursuant to
                   the Act.

                                    COUNT I - VIOLATION OF MDCC
                                       AGAINST DEFENDANTS

          21.      Plaintiff realleges and reavers ¶¶ 1 through 15 as if fully set forth herein.

          22.      Plaintiff, as a result of her Disability, is a qualified individual with a disability under

   the MDCC and was qualified to work as a Driver for Defendants.

          23.      Defendants violated the MDCC by its actions as alleged above.

          24.      The disparate treatment to which Plaintiff was subjected by Defendants was based

   upon her Disability and/or perceived Disability and deprived Plaintiff of her statutory rights under

   the MDCC which damaged Plaintiff.

          25.      Plaintiff, by being subjected to the discriminatory acts by Defendants' agents and

   ignored by Defendants, was affected in a "term, condition or privilege" of employment by the

   MDCC in that;




                                                       5
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 10 of 22




         a.      her physical and psychological well-being was affected;

         b.      she was economically damaged; and

         c.      the work place became hostile.

         WHEREFORE, Plaintiff prays that this court will:

         a.      Issue a declaratory judgment that Defendants' practices toward Plaintiff are
                 violative of her rights under the MDCC;

         b.      Grant Plaintiff judgment for damages as envisioned by the MDCC and as
                 limited as stated above to less than $75,000.00 for all relief under Counts I
                 and/or II;

         c.      Reinstate Plaintiff to her former position with all lost pay and benefits and
                 restore her with credits for all other employee benefits she would have
                 received but for Defendants' discrimination; and

         d.      Grant Plaintiff her costs and a reasonable award of attorneys' fees pursuant to
                 the MDCC.

                                            JURY DEMAND

         Plaintiff demands a jury trial for Counts I-II.

                                 Respectfully submitted,

                                                 /s/ Lawrence J. McGuinness
                                                 Fla. Bar No. 814611
                                                 MG Legal Group, P.A.
                                                 Counsel for Plaintiff
                                                 3126 Center
                                                 Coconut Grove, Florida 33133
                                                 Ph. No. (305) 448-9557
                                                 Fax No. (305) 448-9559
                                                 ljm@ljmpalaw.com
                                                 scheduling_ljmpa@comcast.net




                                                     6
FilingCase 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 11 of 22
       # 114270061  E-Filed 10/01/2020 01:25:52 PM


                                                 IN THE CIRCUIT COURT OF THE 11TH
                                                 JUDICIAL CIRCUIT IN & FOR MIAMI-DADE
                                                 COUNTY, FLORIDA

                                                 GENERAL JURISDICTION DIVISION

        LASANDRA R. JOHNSON,          :    CASE NO. 2020-021108-CA-01
                                      :
              Plaintiff,              :
                                      :
        vs.                           :
                                      :
        CAREY INTERNATIONAL, INC., :
        and EMBARQUE MIAMI, INC.,     :
                                      :
              Defendants.             :
                                      /
                          NOTICE OF FILING EXHIBIT 1 TO PLAINTIFF’S
                           DISABILITY DISCRIMINATION COMPLAINT

               Plaintiff, LASANDRA R. JOHNSON, by and through her undersigned counsel, gives

        Notice of Filing Exhibit 1 to Plaintiff’s Discrimination Complaint. (Exhibit 1: FHCR Cause

        Determination).

                                   Respectfully submitted,

                                                 /s/ Lawrence J. McGuinness
                                                 Fla. Bar No. 814611
                                                 MG Legal Group, P.A.
                                                 Counsel for Plaintiff
                                                 3126 Center
                                                 Coconut Grove, Florida 33133
                                                 Ph. No. (305) 448-9557
                                                 Fax No. (305) 448-9559
                                                 ljm@ljmpalaw.com
                                                 scheduling_ljmpa@comcast.net




                                                     1
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 12 of 22




                               EXHIBIT 1

         FCHR CAUSE DETERMINATION




                                         2
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 13 of 22
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 14 of 22
FilingCase 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 15 of 22
       # 114270061  E-Filed 10/01/2020 01:25:52 PM


                                                       IN THE CIRCUIT COURT OF THE 11TH
                                                       JUDICIAL CIRCUIT IN & FOR MIAMI-DADE
                                                       COUNTY, FLORIDA

                                                       GENERAL JURISDICTION DIVISION

        LASANDRA R. JOHNSON,       :                   CASE NO. 2020-021108-CA-01
                                   :
              Plaintiff,           :
                                   :
        vs.                        :
                                   :
        CAREY INTERNATIONAL, INC., :
        and EMBARQUE MIAMI, INC.,  :
                                   :                          SUMMONS
              Defendants.          :
                                   /

        THE STATE OF FLORIDA:

        To Each Sheriff of Said State:

                 YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
        in this action on Defendant, CAREY INTERNATIONAL, INC., BY SERVING, PURSUANT TO
        F.S. §48.091:

               Registered Agent -        John Dolan
                                         330 N. Ocean Drive #1504
                                         Deerfield Beach, FL 33441

               If service cannot be made on the Registered Agent because of failure to comply with F.S. §
               48.091, service of process shall be permitted on any employee at the corporation's place of
               business.

              OR BY SERVING, ONE OF THE FOLLOWING IN THE ORDER OR PRIORITY
        AS LISTED BELOW, PURSUANT TO F.S. §48.081:

               1.      The president or vice president, or other head of the corporation; and/or in his or her
        absence;




                                                          1
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 16 of 22




            2.    The cashier, treasurer, secretary or general manager; and in the absence of all of the
   above;

            3.    Any director; and in the absence of all of the above; or

            4.    Any officer or business agent residing in the state.

          Each Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney,
   whose address is:

                                           MG Legal Group
                                          Counsel for Plaintiff
                                             3126 Center St.
                                        Coconut Grove, FL 33133
                                          Tel: (305) 448-9557
                                          Fax: (305) 448-9559
                                          ljm@ljmpalaw.com
                                     scheduling_ljmpa@comcast.net

                           Attention: LAWRENCE J. McGUINNESS, ESQ.


   within 20 days after service of this summons on that Defendant, exclusive of the day of service, and
   to file the original of the defenses with the Clerk of this Court either before service on Plaintiff's
   attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered against
   that Defendant for the relief demanded in the Complaint or Petition.


            DATED ON ________________________________, 2020.




                                                          Clerk of the Court


                                                          By:_________________________
                                                                as Deputy Clerk




                                                     2
FilingCase 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 17 of 22
       # 114270061  E-Filed 10/01/2020 01:25:52 PM


                                                      IN THE CIRCUIT COURT OF THE 11TH
                                                      JUDICIAL CIRCUIT IN & FOR MIAMI-DADE
                                                      COUNTY, FLORIDA

                                                      GENERAL JURISDICTION DIVISION

        LASANDRA R. JOHNSON,       :                  CASE NO. 2020-021108-CA-01
                                   :
              Plaintiff,           :
                                   :
        vs.                        :
                                   :
        CAREY INTERNATIONAL, INC., :
        and EMBARQUE MIAMI, INC.,  :
                                   :                          SUMMONS
              Defendants.          :
                                   /

        THE STATE OF FLORIDA:

        To Each Sheriff of Said State:

                YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint
        in this action on Defendant, EMBARQUE MIAMI, INC., BY SERVING, PURSUANT TO F.S.
        §48.091:

               Registered Agent -        Corporation Service Company
                                         1200 Hays Street
                                         Tallahassee, FL 32301

               If service cannot be made on the Registered Agent because of failure to comply with F.S. §
               48.091, service of process shall be permitted on any employee at the corporation's place of
               business.

              OR BY SERVING, ONE OF THE FOLLOWING IN THE ORDER OR PRIORITY
        AS LISTED BELOW, PURSUANT TO F.S. §48.081:

               1.      The president or vice president, or other head of the corporation; and/or in his or her
        absence;




                                                         1
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 18 of 22




            2.    The cashier, treasurer, secretary or general manager; and in the absence of all of the
   above;

            3.    Any director; and in the absence of all of the above; or

            4.    Any officer or business agent residing in the state.

          Each Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney,
   whose address is:

                                           MG Legal Group
                                          Counsel for Plaintiff
                                             3126 Center St.
                                        Coconut Grove, FL 33133
                                          Tel: (305) 448-9557
                                          Fax: (305) 448-9559
                                          ljm@ljmpalaw.com
                                     scheduling_ljmpa@comcast.net

                           Attention: LAWRENCE J. McGUINNESS, ESQ.


   within 20 days after service of this summons on that Defendant, exclusive of the day of service, and
   to file the original of the defenses with the Clerk of this Court either before service on Plaintiff's
   attorney or immediately thereafter. If a Defendant fails to do so, a default will be entered against
   that Defendant for the relief demanded in the Complaint or Petition.


            DATED ON ________________________________, 2020.




                                                          Clerk of the Court


                                                          By:_________________________
                                                                as Deputy Clerk




                                                     2
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 19 of 22
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 20 of 22
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 21 of 22
Case 1:20-cv-24557-RNS Document 1-1 Entered on FLSD Docket 11/05/2020 Page 22 of 22
